       Case 20-34049 Document 11-2 Filed in TXSB on 08/24/20 Page 1 of 3
                                            EXHIBIT B


                                            NO. 19-16333

   ESTATE OF                                        §      IN THE DISTRICT COURT
                                                    §
   RONALD RICHARD JOHNS, SR.,                       §      MADISON COUNTY, TEXAS
                                                    §
   DECEASED                                         §      278TH JUDICIAL DISTRICT

    PLEA IN ABATEMENT OF MOTION TO REMOVE INDEPENDENT EXECUTOR
           AND TO APPOINT SUCCESSOR INDEPENDENT EXECUTOR
       COMES NOW, DAVID R. JOHNS, EXECUTOR, IN RESPONSE TO RONALD

JOHNS, JR., a person interested in this Estate (“Movant’) and files this Plea in Abatement to the

Motion to Remove Independent Executor and appoint Successor Independent Executor and would

respectfully show as follows:

       1. DAVID ROBERT JOHNS (the “Executor”) was appointed as Independent Executor of

       the Estate of Ronald Richard Johns, Sr., Deceased (“Decedent”) on May 29, 2018.

       2. On or about March 24, 2020, Movant filed its pleading for removal in this Court

       alleging that the Executor is guilty of gross misconduct or gross mismanagement in the

       performance of his duties.

       3. Further, the Movant asserted that the Executor is incapable of properly performing his

       fiduciary duties due to a material conflict of interest.

       4. The motion is presently set for hearing on September 24, 2020.

       5. In any event, one of the objectives of the motion is to remove David R. Johns from

       control of the primary asset of the estate, Murphy Commercial Services, Inc. d/b/a

       Murphy Global Logistics (the “Company”).

       6. On August 12, 2020, the Company filed for relief under Title 11, Chapter 11 in the

       United States Bankruptcy Court for the Southern District of Texas, Houston Division,


                                              No. 19-16333
                                Estate Ronald Richard Johns, Sr., Deceased
                                   Motion to Abate Motion to Remove
                                 Independent Executor Page 1 of 3 Pages
Case 20-34049 Document 11-2 Filed in TXSB on 08/24/20 Page 2 of 3




under Case No. 20-203409.

7. On that same date, Company filed its Plan of Reorganization (“Plan”). The announced

objectives of the Plan include the primary goal of restructuring the outstanding debt

represented by the potential derivative claims and professional claims and continuing

forward as an ongoing concern. A secondary goal is to enjoin interference with the

orderly liquidation of the estate by harassing lawsuits filed by certain beneficiaries of the

estate that challenge David R. Johns authority to act as executor of the estate, and

necessarily with that change control the Debtor. A third goal is to cancel debt deemed

uncollectable against the estate without creation of ordinary income for the estate.

8. The hearing on confirmation of the Plan has not been set but is likely to be heard close

to the date on hearing on the removal of the executor. It is likely further that this hearing

will need to be continued due to lack of completion of requested discovery by Movant.

However, rather than expend resources on these discovery issues, Executor request

abatement. The additional basis for abatement is the apparent conflict that any decision

removing the executor will have on the hearing on the Plan, where this control issue is

also being litigated. This conflict would result in a waste of judicial resources and lead to

potentially inconsistent results.

9. Out of comity to the jurisdiction of this control issue in the Federal Bankruptcy Court,

this Court is respectfully requested to abate this proceeding pending the outcome in the

Bankruptcy Court of this control issue.

WHEREFORE, premises considered, Movant prays that the Motion for Executor be removed as

Independent Executor and a successor appointed pursuant to Decedent’s Last Will and Testament

be abated pending further order of the Bankruptcy Court on the control issue of the Company

                                      No. 19-16333
                        Estate Ronald Richard Johns, Sr., Deceased
                           Motion to Abate Motion to Remove
                         Independent Executor Page 2 of 3 Pages
     Case 20-34049 Document 11-2 Filed in TXSB on 08/24/20 Page 3 of 3



     presented.

                                                      Respectfully submitted,

                                                       /s/ Ryan Oliver Cantrell
                                                       Chamberlain, Hrdlicka, White, et al.
                                                       1200 Smith Street, Ste. 1400
                                                        Houston, Texas 77002
                                                        (713) 658-2536
                                                        (713) 658-2253 (facsimile)
                                                         Ryan.Cantrell@chamberlainlaw.com

                                                      ATTORNEY FOR EXECUTOR


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion to
Remove Independent Executor and Appoint Successor Independent Executor has
been forwarded on this the ___day of August 2020 to the following Attorney for
Movant:

     ALAN L. TINSLEY
     SBOT #20060700
     ALAN L. TINSLEY, P.C.
     201 South Madison
     P. O. Box 160
     Madisonville, Texas 77864
     Telephone: (936) 348-2601
     Facsimile: (936) 348-2761
     Email: alan@altpc.net

                                                    /s/ Ryan Oliver Cantrell

                                                    Ryan Oliver Cantrell




                                         No. 19-16333
                           Estate Ronald Richard Johns, Sr., Deceased
                              Motion to Abate Motion to Remove
                            Independent Executor Page 3 of 3 Pages
